DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-17 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Applicant’s amendment has obviated many, but not all, of the objections to the specification, drawings, and claims previously given.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Examiner thanks Applicant for submitting to the amendments to the specification, which appear to make the current iteration of the specification an improvement over the original.  However, Examiner notes that he identified many more errors in the specification than those which Applicant corrected.  Examples of uncorrected errors appear in paragraphs 20, 21, 23, 26, 35, 38, 39, 53, 59, 69, and 72, among many others.  Please refer to the marked up specification of December 10, 2021 for a complete listing.  Examiner is maintaining the objections until such errors are corrected.  To the extent not corrected, and to the extent that the markings are not self-explanatory, Examiner will provide an enumeration of the errors in the next Office Action.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The use of the terms WI-FI and BLUETOOTH (paragraphs 129, 131), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “simple” in claim 11 is a relative term which renders the claim indefinite. The term “simple” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification provides no explicit definition for the word “simple,” and Examiner cannot find any evidence that an ordinary artisan would have understood the metes and bounds of the term “simple”.  Adding 1 + 1, for example, would be generally categorized by most ordinary artisans as “simple,” whereas solving an analytically intractable system of partial differential equations via numerical methods would generally not be, but it is unclear what the dividing line between a “simple” calculation and a “complex” calculation is.  For instance, whether the calculation of an analytically tractable line integral would be considered “simple” would depend, among other things, on the number of variables involved, the complexity of the integral itself, whether the person attempting to calculate it is familiar with vector calculus, and simply on subjective judgment.
All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20180046903) (“Yao”) in view of Herrero Abellanas et al. (US 9613001) (“Herrero Abellanas”) and further in view of Amir et al. (US 9971965) (“Amir”).

a system on chip (SoC) (CPU and programmable logic are implemented by one system-on-a-chip (SoC) – Yao, paragraph 193; see also Fig. 8A); and 
a first memory electrically connected to the SoC (external memory [first memory] is implemented by a separate memory chip and coupled to the SoC – Yao, paragraph 193; see also Fig. 8A [showing the external memory coupled to the CPU and the programmable logic via a data and instruction bus]), wherein the SoC 15includes: …
a hardware accelerator configured to perform a specified neural network operation associated with a simple calculation of the specified neural network, wherein the one neural operation and the specified neural network operation are performed at the same time (computing complex [hardware accelerator] consists of processing elements (PEs) that take charge of the majority of the computational tasks in the CNN, including convolutional layers, pooling layers, and fully connected layers – Yao, paragraph 167; see also Fig. 8A, ref. chars. 8220 and 8215; in an implementation of a hardware accelerator, operator-level parallelism is realized with 2D convolvers, intra-output parallelism is realized with multiple convolvers working simultaneously in each PE, and inter-output parallelism, or simultaneous computation of multiple independent features, is realized by placing multiple PEs [computation of feature 1 = “one neural operation”; computation of feature 2 = “specified neural network operation” (“simple” in that each operation involves only one feature)] – id. at paragraphs 197-98; see also paragraph 10 (disclosing that a complete CNN is implemented in an FPGA [hardware] embedded accelerator));
a second memory (input buffer [second memory] is used to prepare data to be used by PEs [of the computing complex/accelerator] and store the results – Yao, paragraph 168; see also Fig. 8A) …; 
a third memory for storing a neural network operation result of the51WO 2018/124707PCT/KR2017/015499 hardware accelerator (output buffer [third memory] is used to prepare data to be used by PEs [of the computing complex/accelerator] and store the results – Yao, paragraph 168; see also Fig. 8A);
Yao Fig. 13 shows a controller connected to both the input buffer [second memory] and the output buffer [third memory]) …; and
at least one processor (CPU [processor] and the programmable logic are implemented by a system-on-a-chip – Yao, paragraph 193)….”  
Yao appears not to disclose explicitly the further limitations of the claim.  However, Herrero Abellanas discloses “a core configured to perform one neural network operation of a plurality of neural network operations (processor includes one or more processing cores each comprising one or more execution units to implement an algorithm that is to perform at least one instruction – Herrero Abellanas, col. 9, ll. 27-50; processing cores perform general purpose calculations [one operation] and communicate with a convolver unit comprising convolution circuits [that perform convolution, another operation] – id. at col. 4, ll. 20-33; see also col. 2, ll. 13-45 [disclosing that the system is for processing a convolutional neural network], Fig. 10 [showing core 111 in processor 110]); …
a second memory for storing a neural network operation result of the core (system includes a memory that stores instructions and/or data represented by data signals that are to be executed by the processor; instructions may include instructions implementing a method for optimized write allocation [i.e., for writing the operation results to memory] – Herrero Abellanas, col. 10, ll. 28-43; see also Fig. 10 [showing memory 120 containing data 123]); … [and]
an interface controller … configured to share a first calculation result of the core and a second calculation result of the hardware accelerator between the core and the hardware accelerator (processor block may include one or more processing cores, a plurality of convolution circuits, and a bridge [interface controller] to connect the cores with the convolution circuits – Herrero Abellanas, col. 4, ll. 33-42; convolution circuits are each configured to perform one or more types of calculations [second calculation] and the cores perform general purpose calculations [including a first calculation that results in a first calculation result] – id. at col. 4, ll. 20-32); …
wherein … at least one processor is configured to: …
processor block may comprise one or more processing cores to perform general purpose calculations; the processing cores may communicate with convolver unit over bus; convolver unit comprises a plurality of convolution circuits each configured to perform one or more types of calculations including convolution operations – Herrero Abellanas, col. 4, ll. 20-32 and 48-57 [i.e., the processor allocates general purpose calculations to the core and convolution operations to the convolver unit/accelerator]) …;
wherein the core is configured to:
perform the one neural network operation using information of an intermediate stage in the second calculation result (processor includes one or more processing cores each comprising one or more execution units to implement an algorithm that is to perform at least one instruction – Herrero Abellanas, col. 9, ll. 27-50; pooling layer [intermediate stage] follows the convolution layer, and several convolution operations can be grouped together in batches that correspond to the size of the pooling sample and performed by a processing system that includes the cores – id. at col. 3, ll. 1-13 [i.e., the processing system, including the core, performs operations based on the pooling layer/intermediate stage in calculating the second result by the convolver unit]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to include a core and a memory to store results, as disclosed by Herrero Abellanas, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to divide processing power between the core and the other processors, thereby lowering the computational load on each, and allow the results to be accessed if needed later.  See Herrero Abellanas, col. 4, ll. 20-33 (disclosing that the cores perform general purpose calculations and the convolver units perform convolution), col. 10, ll. 19-27 (disclosing the memory).
Neither Yao nor Herrero Abellanas appears to disclose explicitly the further limitations of the claim.  However, Amir discloses that “the at least one processor is configured to:
in a system for mapping a neural network onto a neurosynaptic substrate, the neural network may be represented as a quintet including a set of metadata entries; each metadata entry may identify a block/sub-matrix of an adjacency matrix representation of the neural network and a corresponding set of parameters, including metadata information specifying a particular mapping method or constraining a reordering method not to reorder certain rows/columns within the block/sub-matrix [mapping method and reordering constraints = features of neural network operations] – Amir, col. 15, ll. 23-46), [and]
	allocate the plurality of neural network operations … using the metadata (metadata unit may analyze metadata entries comprising metadata information specifying a particular mapping method; system may designate a specialized mapping method for splitters and mergers added during the iterative/recursive mapping process, thereby balancing allocation across one or more core circuits for more efficient resource utilization [i.e., the metadata are used to allocate neural network operations among the resources of the neurosynaptic substrate] – Amir, col. 15, ll. 47-57) ….”
Amir and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yao and Herrero Abellanas with allocate hardware resources of the neural network based on metadata, as disclosed by Amir, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would render the allocation of computational resources to computational tasks more efficient by ensuring that one resource is not overloaded.  See Amir, col. 15, ll. 47-57.

Regarding c5laim 12, Yao, as modified by Amir, discloses a “first memory (Yao Fig. 8A discloses an external memory 8120 [first memory]) ….”
memory may be a dynamic random access memory (DRAM) device – Herrero Abellanas, col. 10, ll. 19-27), and …
the SoC further includes a DRAM controller (SDRAM controller interfaces with external memory (e.g., DRAM) – Herrero Abellanas, col. 19, l. 62-col. 20, l. 8; see also Fig. 16 [showing that SDRAM controller 1740 is part of SoC 1700]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao/Amir to include a DRAM as the memory and to couple the DRAM to a DRAM controller, as disclosed by Herrero Abellanas, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to store data that do not need to be stored permanently in a volatile memory and allow the memory to interface with the remainder of the system.  See Herrero Abellanas, col. 19, l. 62-col. 20, l. 8.

Regarding claim 13, Yao, as modified by Herrero Abellanas and Amir, discloses that “the second memory 10and the third memory are connected via a local bus (Yao Fig. 8A shows that the input buffer [second memory] and the output buffer [third memory] are connected to each other indirectly via buses connected to the controller).”  

Regarding claim 14, Yao, as modified by Amir, discloses a “second memory and [a] third memory (Yao Fig. 8A discloses input buffer 8240 [second memory] and output buffer 8250 [third memory]) ….”
Herrero Abellanas further discloses that the “[memory is] a static random access memory (SRAM) (system includes a memory, which may be a static random access memory (SRAM) device – Herrero Abellanas, col. 10, ll. 19-27; system on a chip may include a SRAM unit – id. at col. 16, ll. 47-64).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao/Amir to make the memory a static random access memory, as disclosed by Herrero Abellanas, and an ordinary artisan could reasonably expect to have done so successfully.  Doing See Herrero Abellanas, col. 10, ll. 19-27.

Regarding c15laim 15, Yao, as modified by Herrero Abellanas and Amir, discloses that “the at least one processor and the core are connected via a system bus (processing cores may communicate with convolver unit [processor] over a bus – Herrero Abellanas, col. 4, ll. 20-33).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao/Amir to have the processor and the core connected via a bus, as disclosed by Herrero Abellanas, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the processor and the core to communicate needed information between each other.  See col. 4, ll. 20-32.

Regarding claim 16, Yao, as modified by Herrero Abellanas and Amir, discloses that “the hardware accelerator is further configured to: 
perform the specified neural network operation based on the neural network operation result stored in the second memory and shared via the interface controller (Yao Fig. 8A shows that input buffer 8240 [second memory] shares data with the computing complex 8220 under the control of the controller 8210; input buffer 8240 is used to prepare data to be used by PEs and store the results [neural network operation results] – id. at paragraph 168; computing complex 8220 consists of PEs 8215 which take charge of the majority of computation tasks in the CNN [so the computing complex/hardware accelerator performs the neural network operation] – id. at paragraph 167).”  

Regarding claim 17, Yao, as modified by Herrero Abellanas and Amir, discloses that “the interface controller is further configured to: 
store the first calculation result or the second calculation result in a specific memory where memory space remains, among the second memory and the third memory (input buffer 8240 [second memory] and output buffer 8250 [third memory] used to prepare data to be used by PEs and store the results [calculation results] – Yao, paragraph 168; after a round of calculation, the controller 8210 returns an interruption signal when data will not be cached in the buffer anymore [suggesting that the controller only controls the writing of data to the buffer when space is available] – id. at paragraph 234).”

Response to Arguments
Applicant's arguments filed March 4, 2022 (“Remarks”) have been fully considered but they are, except insofar as rendered moot by a new ground of rejection or Applicant’s elimination of the rejected claims, not persuasive.
As an initial matter, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Furthermore, the argument that Yao and Herrero Abellanas fails to disclose the allocation of neural network operations to hardware resources based on metadata, Remarks at 11, is rendered moot by the addition of Amir to the rejection.  Regarding Applicant’s further argument that Yao and Herrero Abellanas allegedly do not disclose that the operation performed by the accelerator is associated with a simple calculation of the network and is performed at the same time as another neural network operation, id., while Applicant has not provided substantive argument for this assertion, Examiner will respond.  Yao paragraphs 197-98 disclose that the accelerator achieves inter-output parallelism, comprising simultaneous computation of multiple independent features, by placing multiple PEs in the accelerator.  That is, the accelerator computes two neural network operations at the same time, as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125